DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since it refers to “the temperature” however it is not clear if this is ambient or process temperature, making the scope unclear and the claim indefinite. 
Claim 3 recites the limitation "the inorganic salt" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " tetrathiomoly bdic acid amine " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the thio-containing molybdenum compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inorganic salt" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the zinc oxide nanosheet-supported nickel foam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 4 recites the limitation "the molybdenum containing compound" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 5-8 depend from claim 4, they contain essentially the same subject matter and are rejected for the same reasons. 
Claim 7 recites the limitation "the inorganic salt" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 7 recites the limitation "the tetrathiomoly bdic acid amine”  in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected since it does not further limit the claim from which it depends. 

Allowable Subject Matter
Claim 1 is allowed. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior at does not disclose not fairly suggest preparing loaded multifunctional catalysis composite material by electrodeposition method using a Sulphur-containing molybdenum compound aqueous solution and said zinc oxide nanosheet-loaded nickel foam composite as raw materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774